Citation Nr: 1108472	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-39 348	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether the veteran's son, [redacted], may be recognized as his helpless child for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to July 1977.

This appeal to the Board of Veterans Appeals (Board) arises from an April 2008 rating action that denied the veteran's son, [redacted], recognition as his helpless child for VA benefit purposes.  

In August 2010, the appellant and his wife at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notice and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The veteran's son, [redacted], was born in March 1975, and attained the age of 18 years in March 1993.

3.  The veteran's son was not permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the veteran's son, [redacted], as his helpless child for VA benefit purposes are not met.  38 U.S.C.A. §§ 101, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

A March 2008 pre-rating RO letter informed the appellant of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to recognition of his son as his helpless child for VA benefit purposes.  Thereafter, he was afforded opportunities to respond.  The Board thus finds that the appellant has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2008 RO letter provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received, what evidence it was responsible for obtaining, to include Federal records, and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2008 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the 2008 document fully meeting the VCAA's notice requirements was furnished to the appellant prior to the April 2008 rating action on appeal.

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available pertinent medical records.  A transcript of the testimony of the appellant and his wife at the August 2010 Board hearing has been associated with the claims folder and considered in adjudicating this claim.  Significantly, the appellant has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.
 
Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the claim on appeal, without directing or accomplishing any additional notification and/or development action.  

II. Analysis

Under the applicable criteria, the VA provides certain benefits for children of veterans who are shown to be permanently incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.57, 3.315, 3.356.  The phrase "permanent incapacity for self-support" contemplates disabilities which are totally incapacitating to the extent that the person would be permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The focus of analysis must be on the individual's condition at the time of his 18th birthday.  It is that condition which determines whether he is entitled to the status of a helpless child.  If he is shown capable of self-support at the age of 18, the VA need go no further.  Dobson v. Brown, 4 Vet. App. 443 (1993).

To establish entitlement to the benefit sought, various factors under 38 C.F.R. § 3.356 are for consideration.  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods where his condition was such that he was employed, provided that the cause of incapacity is the same as that upon which the original determination was made, and there were no intervening diseases or injuries that could be considered as major factors.  Employment that was only casual, intermittent, try-out, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent capacity of self-support otherwise established.  Id.

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending upon the educational progress of the child, the economic situation of the family, indulgent attitudes of parents, etc.  Where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, it should be considered whether the daily activities of the child in the home and in the community are equivalent to the activities of employment of any nature within his physical and mental capability, and which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect, and not to mere disinclination to work, or the indulgence of friends or relatives.  Moreover, the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involve no actual or substantial rendition of services.  Id.

The appellant contends that his son, [redacted], was permanently incapable of self-support by reason of his epileptic seizures at the date of attaining the age of 18 years.  He and his wife gave testimony to that effect at the August 2010 Board hearing.  

In this case, Hershey Medical Center records show that the veteran's son was seen in late March 1992 after having been found unconscious on the floor at home and frothing at the mouth.  His mother noted incontinence.  He subsequently regained consciousness, and was confused and combative when paramedics arrived.  There was a 1- to 2-year history of occasional mild morning shaking or staring spells, and no past history of seizures.  He currently complained of a frontal headache, and had had 2 episodes of vomiting, and was awake and oriented.  After examination, the assessment was probable seizure disorder, currently stable, and he was discharged to his home.

An early April 1992 electroencephalogram was abnormal, and strongly correlated with a seizure disorder.  The assessment in late April was juvenile myoclonic epilepsy (JME).  When seen again in early May, the impression was that the veteran's son appeared to be responding to medication.  

In mid-May 1992, T. B., M.D., noted the veteran's son's several-year history of upper extremity jerking movements with staring.  He had not noticed any jerking of his arms since he began medication in April.  After examination, the impression was JME, and the physician felt that he seemed to be responding well to medication.  

In June 1992, the veteran's son gave a history of a 5-minute seizure following sleep deprivation.  2 hours after the event, he had a headache and nausea.  He was advised to avoid sleep deprivation.

In August 1992, Dr. T. B. stated that the veteran's son's JME was under relatively good control on medication.  Since May 1992, he had had 1 seizure that lasted from 3 to 5 minutes, and no seizures since that time.  Other than gaining weight, he had no complaints, and continued to do well at home and in school.  Current physical and neurological examinations were essentially unchanged and normal.

In January 1997, A. B., M.D., stated that the veteran's son had been under her care for a seizure disorder since December 1996.  He had been referred to her because of a break-through generalized major motor seizure when his medication level was sub-therapeutic.  The physician stated that he did fairly well when his medication level was therapeutic, and that his epileptic disability was controlled with medication.

In March 2008 statements, 2 friends of the veteran's family stated that they had known the veteran's son since his birth; that JME had been diagnosed in March 1992; and that he had seen his family doctor regularly for supervision and medication monitoring for his seizure disorder.

In April 2008 and April 2009, R. L., M.D., stated that the veteran's son developed a general seizure disorder in March 1992, and that he had required ongoing neurologic treatment, as well as psychologic therapy for a dysthymic disorder of early onset and a borderline personality disorder.  The doctor opined that the veteran's son was unable to work or care for himself, and required the daily assistance of his parents.

At the August 2010 Board hearing, the veteran's wife testified that her son's seizure disorder was controlled by medication, but that fatigue and sleep problems were side-effects that impaired his memory and capacity for work, such that he was not capable of earning his own living.  The Veteran testified that his son had attempted 5 different jobs, but he left each one after several months due to fatigue and sleep problems.  His son completed and graduated from high school, but had no other formal training.  His son attempted to work on a part-time basis during high school, but quit after several months due to inability to maintain his school work as well as the job.  His son reportedly attempted suicide in January 1997 due to depression due to his seizure disorder.  The veteran's wife testified that her son could not cope with job stress because it would often lead to a seizure.  He had achieved good grades in high school and enrolled in college, but quit after a couple of months because was unable to concentrate on the subjects.     
 
After careful consideration of all of the evidence on file, the Board finds that a clear preponderance of the evidence is against recognition of the veteran's son, [redacted], as his helpless child for VA benefit purposes, because he was not permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.

The most persuasive objective clinical evidence from the Hershey Medical Center in 1992 documents the onset of the veteran's son's seizure disorder at the age of 17, but indicates that upper extremity jerking movements ceased after he began medication in April, and in May, a physician felt that he seemed to be responding well to medication.  In August, the doctor stated that the veteran's son's epilepsy was under relatively good control on medication.  Since May 1992, he had had 1 seizure that lasted from 3 to 5 minutes, and no seizures since that time.  Other than gaining weight, he had no complaints, and he continued to do well at home and in school, and physical and neurological examinations were essentially unchanged and normal.
  
At the August 2010 Board hearing, the veteran and his wife testified that their son's seizure disorder was controlled by medication, and that he had completed and graduated from high school, where he had achieved good grades.

Although in April 2008 and April 2009 Dr. R. L. opined that the veteran's son was unable to work or care for himself, and required the daily assistance of his parents, this medical information does not provide persuasive support for the contention that he was permanently incapable of self-support by reason of mental defect at the date of attaining the age of 18 years in March 1993.

As the veteran's son, [redacted], was not permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years, the Board finds that he may not be recognized as his helpless child for VA benefit purposes, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Recognition of the veteran's son, [redacted], as his helpless child for VA benefit purposes is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


